Case 4:20-cv-00425-AW-MAF Document 1-8 Filed 08/31/20 Page 1 of 9




                            8
    Case 4:20-cv-00425-AW-MAF Document 1-8 Filed 08/31/20 Page 2 of 9




Call to Order: 2:05 p.m.
Members Present: Chair Leckie, Vice Chair Chabot, Senator(s) Alvarez, Cusnier, Gabriel, Little
Members Tardy: Senator(s)
Members Excused Absent: Senator(s)
Members Absent: Senator(s) Garcia, Rossi
Guests: Abby Slater, Senait Armstrong, Jessica Mendoza-Velasco, Jack Rowan, Marcus
Williams, Hannah Llende, Matthew Harris, Ryan Villacorta, John Lystad, Franceska Edouard,
Jonathan Marcus, Shayna Cohen Senators: Gonzalez, Murray, Lavender, Hinks, Gnanam,
Gerdts, Sam, Wang

Announcements:
   • Chair - None
   • Vice Chair - Investigative Board meets Thursday at 7
   • Members -X
   • Guests - X

Committee Business:
  • Confirmation Hearing for temporary Chief Justice Candidate Abby Salter
  • Presentation of Evidence from the Subpoena direct to President Levin

Old Business:
   • X

New Business:
  • Confirmation
         o Opening Statement
              • Salter: Hello. I am about to start my third and final year at law school. This
                  position will allow me to use the skill I have learned to help the Student
                  body. I am looking to have an efficient and non-partisan court and have a
                  quick turnaround time and be open to everyone who needs us.
         o Technical, Non-Debatable
              • Alvarez: Do you have any relationship with any member of SGA?
              • Salter: No
              • Alvarez: Have you at any time represented yourself as being a justice of
                  the court before confirmation




                                                                    Exhibit 8, Page 001
Case 4:20-cv-00425-AW-MAF Document 1-8 Filed 08/31/20 Page 3 of 9




            •   Salter: Yes, I wrote a memorandum at the request of Student Body
                President Levin and ask what I should put in the from designation and he
                responded "temporary Chief Justice"
     o   Questions re lated to position , experience , or futu re goals
            • Alvarez: A previous issue in the court with the chief justice was that he
                had to recuse himself from many cases due to involvement with RSOs Do
                you foresee any conflicts that would cause yourself to do this?
            • Salter: No. I am a member of the Student Bar Association but otherwise
                no association. And I went to UCF for my undergrad so no affiliation with
                RSOs
            • Alvarez: He made many appointments by designations for vacancies in
                which people served for a year. If you are placed in this position, what
                would be your interpretation of this?
            • Salter: Short-term because this is a big deal. I would want to avoid that as
                much as possible seeing the importance of the Judicial Branch. I would
                try doing this in the first place
            • Alvarez: The most common types of cases tend to be appeals from
                elections violation, which tend to be repeats of violations from previous
                cases. Do you believe that the court would be in order to deny certiorari?
            • Salter: That is hard to answer as each case may be unique and have
                different facts in each case .
            • Cusnier: Do you know of any cases currently before the court?
            • Salter: Only from what was spoken in the last senate meeting.
            • Cusnier: Are there any cases where you would have to recuse yourself
                due to moral reasons?
            • Salter: I do not foresee th is
            • Little: Can you describe a past situation in which your morals were
                compromised and how did you deal with that?
           • Slater: Thankfully nothing has come up. But in my job confidentiality is
                kept in every case.
           • Alvarez: What is your current understanding of our Student body Statutes
                and other documents?
            • Salter: Most of what I have gone through is what is entailed in my
                position.
            • Alvarez: In 510.B2 refers to the leave of absences of the judicial branch
                and states the chief shall not take a leave of absence , related to the
                summer session, do you think it is legally permissible for the senate to be
                considering you now rather than through an official presidential
                nomination?
            • Salter: That is something I looked into and found legally permissible. I
                wish that this temporary stuff was brought to the Senate earlier. However,
                in the constitution, it says a justice serves until they graduate, resign of
                are impeach. So since Chief Justice Keller has graduated he is released
                from the court. This will need to be addressed in the future, and I hope to
                do this in the spring with Judiciary should I be appointed permanently.
            • Alvarez: 510 also states it supposed to be the chief justice who makes
                summer nominations, since the previous chief graduated, to that end how
                can we be inline to consider you and associate justices?
            • Salter: Part of me wants to say that we shouldn't be considering these
                appointments as I can see it both ways. Part of it is if he has been
                released then why should we appoint them and it comes down to the




                                                                 Exhibit 8, Page 002
Case 4:20-cv-00425-AW-MAF Document 1-8 Filed 08/31/20 Page 4 of 9




                timeline of when the former Chief Justice discussed nominations with the
                Student Body President
            • Little: Any communities you plan to protect or advocate for?
            • Salter: Everyone, no bias to any one group over another.
            • Gnanam: What vote on the 2015 case on same-sex marriage, Obergefell
                v. Hodges?
            • Salter: I would have been in the majority
            • Gnanam: What would your vote on Bostock v. Clayton County had been?
            • Salter: I would have been in the majority in banning work discrimination
                based on sexual orientation
            • Alvarez: Many argue we use judicial supremacy, do you subscribe to that
                string of logic? If no, why not?
            • Salter: No because I see the Judiciary as interpreting the law and making
                sure it is properly applied. If the court interrupts different from the original
                intention then it is up to the legislature or executive to fix it. So Yes I do
                subscribe to judicial supremacy in these decisions.
            • Alvarez: Our SGA website has opinions from previous justices through
                2011, do you plan to review them prior to making decisions?
            • Salter: Yes I plan on doing both                            .
            • Alvarez Moves to go onto question on character, Cusnier seconds
     o   Questions related to character or any other questions
            • Alvarez: About the June 23rd memo, please clarify to the committee to
                why you listed yourself as acting chief justice rather than a nominee when
                drafting that letter? I would like to the know full story from your
                perspective.
            • Salter: I want to apologize because in hindsight that was not appropriate.
                I had been in contact with President Levin and he asked for help. And
                when I asked him what I should put on it he said this so that is why I put
                that.
            • Cusnier: Why do you believe you are the best fit for the job compared to
                other applicants?
            • Salter: I believe I have more of a leadership attitude and have improved
                time management skills with not only myself but for the other justices. I
                feel completely confident in keeping up with communication with the other
                justices and being a leader.
            • Alvarez: Normally when we receive forwarding letters, we receive
                resumes. Due to the circumstances, we have not in this case. What are
                the experiences that make you fit for the job?
            • Slater: I have been involved in the legislature prior to law school. I work
                as a policy intern previously with a tourism agency. Once in law school, I
                worked in a similar capacity with a lobbying firm. In law school, I have
                learned how to do that job of writing briefings concisely. This fall I worked
                as an intern in the house. Currently, I am working for a national senate
                committee on election law. At the end of the day, it is about research,
                interpretation, and using the facts to create opinions. I plan on using all of
                these in my future position.
            • Alvarez moves to enter deliberations, Little seconds
            • Alvarez Withdraws
            • Gnanam: What education have you experienced in regard to the LGBTQ+
                community? If none, how do you plan to educate yourself on this
                community?




                                                                    Exhibit 8, Page 003
Case 4:20-cv-00425-AW-MAF Document 1-8 Filed 08/31/20 Page 5 of 9




             •   Salter: I have had much but I plan to do a lot of research involving court
                 case to focus on the legal problems the community faces
             • Gnanam: How do you plan to be fair and impartial to such a diverse
                 student body that may have beliefs that go against your beliefs.
             • Salter: Taking the person away from the situation and not looking at who
                 but the facts of the case and the law and taking personal opinions out of it
                 as that is not acceptable. I will focus on the facts and how they fit into the
                 law
             • Gnanam: What does discrimination mean to you? How has your legal
                 experience shaped the definition for you/ what is your experience with
                 discrimination cases?
              • Salter: If there is a group of 5 people and 1 in treated differently. I know
                 that this can come from certain identities. Discrimination is the different
                 treatment of someone. In the legal capacity, I have not dealt with this,
                 working in the legislature, which is mainly focused on election law.
     o   Alvarez moves to enter deliberations,
     o   Little seconds
     o   Closing :
             • Salter: Thank you all for having me. I know there has been confusion and
                 I apologize . I want to reiterate my ability and passion for serving in FSU
                 SGA. Serving would be an honor. I know this committee is super
                 important and I want to make sure everything is based on applying the
                 right law and I want to focus on representing FSU. I think that I have the
                 skills necessary to run a good court and look forward to working with you
                 all
     o   Deliberations
             • Alvarez: If the committee members have not read my statement of dissent
                 I will summarize it now. On this basis, I cannot in good faith vote yes. I do
                 believe that she will return in the fall in the proper format and her answers
                 should be considered then. On the basis of the balance of powers and the
                 plain language of our documents, I cannot move forward with the current
                 candidate with these circumstances. To some level , she had agreed with
                 this. So I will be voting no.
                      • REFER TO STATEMENT OF DISSENT
              • Chabot: The statue says chief justice cannot take leave of absence over
                 summer, but chief justice is gone over summer. How can we clear up this
                 discrepancy? She was a good candidate and sticks to the letter of the
                 law, however, is this legal? We are in a grey area.
              • Little: I share Senator Chabot's sentiments in that I think we are in a legal
                 and moral grey area. I understand Alvarez concerns with 510 however
                 seeing how we have confirmed multiple justices already, would we be
                 doing a disservice to those people and the Chief Justice if we chose not
                 to confirm them. I agree this is a grey area but would we be doing a
                 disservice by not confirming them, On a different note I agree that she
                 was very objective and good about referring to the law
              • Alvarez: For permanent vacancies, the only avenue is a presidential
                 appointment within 6 weeks. 510 is only about leaves of absence of
                 sitting justices. In the precedent that we set, it is better to correct incorrect
                 precedents than follow that incorrect precedent. I think it is our job to hold
                 ourselves to our constitution regardless of the decision of the senate. If




                                                                     Exhibit 8, Page 004
Case 4:20-cv-00425-AW-MAF Document 1-8 Filed 08/31/20 Page 6 of 9




              the proper procedure had been followed then this wouldn't have been as
              big of a deal.
          •   Chabot: With that clarification, I can not vote in favor. I think that she is an
              amazing candidate and would be perfect for the job had her appointment
              been legal, but seeing as how this appointment would violate our statutes
              I can't in good faith vote yes. I hope that she returns in the fall under the
              correct procedures.
          •   Cusnier: Personally, I agree with everything that has been said. The only
              worry I have is that already appointed previous candidates would be left
              without a leader. I don't want that to backfire however I do not what to go
              against our law
          •   Alvarez: This is already covered in our constitution. The Student Body
              President shall appoint an acting Chief Justice from the associate justices
              in the vacancy of the position.
          •   Cusnier: That brings forward a concern. Ms. Salter is obviously a good
              candidate. By not forwarding her we are put in a position where there may
              not be a good leader in the position.
          •   Little: I agree with Senator Cusnier. The process for the three Associate
              Justices weren't as thorough and so given that we have through
              interviewed her I feel more confident appointing her to the position over
              the others
          •   Alvarez: I double-checked the statute and 510c3 shall be on notice that
              their term ends for this year on July 31st or July 1st if we go on the law
              school calendar. If we pass or fail her, in both scenarios the timeframe
              would be very limited in scope and I don't think that it would be enough
              time to make decisions. I understand the concerns but because of the
              timeline and ambiguity of 510 I don't believe we should revert to a false
              precedent.
          •   Little: I have confidence more in this candidate than the other three that
              have been confirmed given the depth and scope of her interview today
          •   Cusnier: I believe we should forward this candidate because (1) we have
              already confirmed the other three and (2) we do not have much time for
              them to make decisions. Forwarding them now would allow them to get
              acquainted with the position. Not confirming her would be a disservice to
              them.
          •   Alvarez: With the concern of the Student Body President appoint one of
              the current three, this is the point I raised on the floor with all of them
              being sent here rather than hearing them on the floor. We should hold
              ourselves to a higher standard than what was done on the floor. I believe
              that when they return in the fall in the proper format, there is nothing
              stopping them from meeting informally beforehand to work together and
              discuss future plans. Nothing is stopping her from coming back in the fall
              and showing her dedication to this position. I stand by what I have written
              and said and that the way they were forward should mean that we don't
              confirm her
          •   Gnanam: These questions that I asked were crafted in understanding
              implicit bias in regards to the LGBTQ+ community. That involved not
              understanding what these cases were and the importance of these cases.
              Her limited knowledge is very concerning and frustrating. Since there is
              such a sensitive case on the docket it is very concerning what the




                                                                  Exhibit 8, Page 005
    Case 4:20-cv-00425-AW-MAF Document 1-8 Filed 08/31/20 Page 7 of 9




                   repercussion of this could be. I don't feel comfortable having her preside
                   over this case.
                • Chabot: I have confidence in her ability to put aside her implicit bais and
                   follow the letter of our rules and statutes as she stated multiple times in
                   her interview. In the case on the docket, our Rules are very clear that we
                   may remove a sitting senate president for any reason the senate believes
                   in necessary and I think she will see this in our rules
        o   Alvarez moves to forward the candidate, Cusnier seconds
        o   Vote
               • Alvarez- No
               • Chabot- No
               • Cusnier- Yes
                • Gabriel- Yes
                • Little- Yes
        o   RESULT
                • CANDIDATE PASSES

•    Evidence Presentation from the Subpoena
        o Leckie: I have received communication from the Attorney General regarding the
           Subpoena
        o Alvarez: I am willing to agree that 24-hour notice should be given. I disagree with
           the requirement for a signature from President Daraldik. I was wondering If the
           committee would be open to reintroducing the subpoena with these corrections
        o Little: I agree that we should reissue the subpoena
        o Cusnier: My only worry is that considering this is the last meeting of the
           committee, would this become an issue that would be delayed to fall. Would
           there be someone who would take this over? What is the goal?
        o Alvarez: If we introduce another in a format acceptable to exec, the soon we get
           this info the better. It would allow people to read over this information and make
           decisions. Depending on the contents, the decision regarding this will be put off.
           to fall. I think it is in the best interest of issues a subpoena that is enforceable so
           that we have time to make a decision and move forward in the fall
        o Cusnier: What will happen if this subpoena is found out of order yet again?
        o Alvarez: I am open and willing for the chair to call another meeting, say Friday. I
           am disappointed that we were unable to get this prior to senate. We could even
           have this information presented to the Senate tomorrow. With exec taking the
           position of selective reasoning, I believe that we should continue to push forward.
           If we are open to it I believe it would be best to meet again this week or to even
           have them presented tomorrow in Senate. This is a question for the chair but
           there may be standing for the info to be sent to the chair and then distributed. In
           that case, it would be 24 hours upon reception of the subpoena. I think the best
           options are to set a meeting this week and have them presented there or having
           the documents sent to the chair in a certain window of time. I think the latter
           would be best.
        o Leckie: While I do think it is legally permissible to send the documents directly to
           me but I think it would be more proper for them to present them themselves to
           the committee at a different meeting time. I would like to hear the opinions of the
           committee
        o Little: Can you repeat those options, please?
        o Alvarez: 1) Have the chair call a meeting for Friday and set the time for the
           evidence to be presented then




                                                                       Exhibit 8, Page 006
Case 4:20-cv-00425-AW-MAF Document 1-8 Filed 08/31/20 Page 8 of 9




        2) Set a 5 pm deadline for tomorrow and send those documents to the chair
        directly for distribution to the committee and allow the senate to review these
        before the full Senate tomorrow.
    o   Cusnier: I briefly reviewed the AG response and he made quite the argument
        about lacking the senate president signature. Do we know if we will have his
        cooperation and signature?
    o   Leckie : Based on my conversation earlier, he would be willing to sign if it is sent
    o   Little: If we do the first option and wait, if there is anything that is a violation, that
        issue is carried to fall correct?
    o   Leckie: Yes
    o   Little: Then I agree that the second option would be better, but we would present
        this to the full senate with many leaving after this meeting and I think that may be
        an issue
    o   Alvarez: Either way decisions would be made in the fall. My reasoning for leaning
        towards the second is that if there is anything, the senate can be aware of
        anything before taking any action on things pertaining to the executive branch.
    o   Chabot: I tend to lean on the side of waiting since we have a lot of important
        legislation on the docket. I would hate to see that get delayed by this, especially if
        the subpoena reveals nothing.
    o   Little: If anything were to turn up, could we still consider those documents next
        week even if we aren't meeting?
    o   Leckie: Theoretically I believe we could meet next week if necessary
    o   Alvarez: Both the verbiage of the original document and the future documents
        requires them to produce the documents not present them. Should the
        documents be produced he would have the right to speak on them if he wishes. It
        does not mandate him to speak but only for the documentation to be produced .
    o   Leckie: As long as there is an opportunity to speak on the issue I don't have an
        issue
    o   Cusnier: I worry about having this come about tomorrow considering the amount
        of legislation on the docket. I think that having this being produced on Friday
        would be best. It would be a disservice to further delay legislation to the student
        body.
    o   Alvarez: If we had these turned in by Wednesday and the documents are
        sufficient for charges, there is nothing statutorily that can be done in one senate
        meeting. I don't foresee this having a large impact on the Senate on Wednesday.
    o   Chabot: It seems like we are coming to a decision-making point so I would like to
        hear from the members what they think the date should be
    o   Little: I think Wednesday. I agree with Alvarez in that the only time hindrance is if
        President Levin were to speak on these documents. We owe it to the Senate to
        be honest with them and transparent. Bringing this info, if any, to the public is
        what we should strive to do
    o   Cusnier: After clarification for Senator Alvarez, I think it should be for tomorrow
        echoing Senator Little. My worry was the number of things we have tomorrow but
        thank you to senator Alvarez for clearing that up.
    o   Chabot: I think that we are in agreement for tomorrow by 5.
    o   Little: Now that we are in agreement, should we now contact Pres. Daraldik with
        notice for signature?
    o   Leckie: I know he is in meeting right now but I am in communication and
        confident that he will respond promptly
    o   Little: I would like to open it to the entirety of the date in question as we
        discussed yesterday. I would like to hear from the committee




                                                                     Exhibit 8, Page 007
    Case 4:20-cv-00425-AW-MAF Document 1-8 Filed 08/31/20 Page 9 of 9




           o   Alvarez: I still think that the original phrasing is best since that would be a longer
               time frame and more difficult to obtain and go through. If others disagree I am not
               opposed, but I think there may be other complaints from exec about compliance
           o   Little: With that, I am more hesitant to change it. Would it be possible to request
               documentation from the entirety of the 7th without doing the same for the 8th?
           o   Alvarez: As precedent, I think that it would be best to do both. However, it is up to
               the wording of the subpoena. I think for consistency the request should be the
               same except for the issues brought by the attorney general
           o   Cusnier: Looking at the date it's actually the 8th and the 9th so that needs to be
               changed
           o   Alvarez: thank you!
           o   Alvarez moves to Subpoena (ATIACHED AT THE END OF THIS
               DOCUMENT)
           o   ChabotSeconds
           o   No Objections
           o   Vote
                    • Alvarez- Yes
                    • Chabot- Yes
                    • Cusnier- Abstain
                    • Gabriel- Yes
                    • Little- Yes
           o   Motion Passes and Subpoena is issued
           o   Alvarez: I want to reiterate what I said yesterday. You all have been great to work
               with and I hope to work with all in the future.

Unfinished Business: X

Committee Legislative Round Table: X

Final Announcements:
   • Leckie: I am proud of you all and its been great working with you all. I think that people
       are nervous but you all have made good decision
   • Chabot: I love you all dearly. Please take care of yourselves and make sure you are
       hydrated and eating for tomorrow's meeting. I am proud of you all. The Board meets
       tomorrow. The replies I have gotten direct me to Attorney General Ready so I will
       contact him shortly. Take care everyone!
   • Little : Thank you all! Thursday at 3:30 the survivors' advocacy ad hoc is meeting. You all
       have been important role models for me with how hectic this summer has been so thank
       you!
Date and Time of Next Meeting: X




                                                                         Exhibit 8, Page 008
